Opinion by
Mr. Chief Justice McBride.
1. The evidence discloses a clear breach of the bond so far as the Hume lien is concerned, and the plaintiff is entitled to recover unless such recovery is precluded by the matters hereafter discussed. The defendant in its answer to the claim upon the breach occasioned by the Mac-Ite Company allowing Hume to obtain a lien alleged that plaintiff’s contract with the Mac-Ite Company was completed December 22, 1910; that an action to recover upon the two last alleged breaches was not commenced until after the expiration of six months from such date, and was, therefore, barred by the conventional limitation prescribed in the bond; that the bond prescribed that defendant should be immediately notified of any breach of the contract, but that it had never been notified of the last two breaches, and that plaintiff was entitled to take nothing on account of them. It is evident that the two payments, one of $551 on account of the Mac-Ite Company’s failure to pay for labor, etc., and the other of $975 by reason of a failure of said company to set the plaster blocks in such manner that the plastering could be done with one coat of plaster finish, were not pleaded as substantive causes of action, but were set up in accordance with the *91views of the court to explain clearly what had been done with the alleged balance in the hands of the plaintiff, which defendants insisted should be applied to extinguish the Hume lien. Therefore, the claim as to these matters, that they are barred by the six months’ limitation provided in the bond, is not available.
2, 3. The evidence shows clearly that the Mac-Ite Company and defendant were repeatedly and seasonably notified that the Mac-Ite Company was not carrying out its contract in regard to the quality of the blocks placed in the building and that their failure to so carry out the contract constituted a breach thereof, and, therefore, there was evidence to justify the finding of the court on this branch of the case.
4. As to the other claim of $551 expended by plaintiff on account of the Mac-Ite Company’s failure to pay laborers promptly it appears from .the evidence that these were legitimate claims and the subjects of a lien, that plaintiff was compelled to advance the money to pay many of them during the progress of the work, and that it became liable to pay them all. The payment or assumption of these claims amounted, in effect, to a payment to the Mac-Ite Company upon the contract and was not in any way a violation of any term of the bond. If the Mac-Ite Company was unable to pay for labor or materials furnished, the plaintiff had a right to advance the money and treat it as a payment upon the contract without notifying the defendant, although it was notified by a letter dated January 27, 1911, that the Mac-Ite Company had completed its contract on December 22, 1910, and that settlement would be made with them within 40 days thereafter, or as soon as claims and liens on account of work performed or materials furnished had been paid and satisfied as provided by the contract; and it was requested to take *92such steps as should he necessary to enable it to see that all such claims and liens had been satisfied. This was all the notice that could reasonably have been given or expected, and we think it complied substantially with the provision in the bond which required that defendant should be immediately notified of any breach of the contract or of any act on the part of the Mac-Ite Fireproofing Company which might create a loss for which the surety would be liable upon a knowledge of such act coming to the knowledge of the plaintiff or its agent having supervision of the completion of said contract. Of course, it was impossible for the plaintiff or its agent to know accurately the details of every transaction of the Mac-Ite Company with its laborers or persons furnishing materials, but this general notice would put the defendant upon inquiry as to the transactions of its principal and enable it to take steps to protect itself from possible loss. It does not appear that the defendant took any such steps or did anything except to file away the notices sent to it, .or at best to inquire of the Mac-Ite Company as to its version of the matters touched upon in the letters of plaintiff’s architect. In this case plaintiff has brought action upon a single default, viz., the matter of the Hume lien. That default being clearly proved it devolved upon the defendant to show affirmatively that plaintiff had in its hands moneys of the Mac-Ite Company which it should justly apply to the satisfaction of the amount paid Hume. This it attempted to do .in part by showing that plaintiff .had paid $511 which should have been applied upon other claims against the building concerning which no notice of default had been given defendant, and by certain claims of the Mac-Ite Company for extra work.
*935. We know of no law which required plaintiff to apply this $511 to the claim secured by defendant’s bond in preference to other claims equally meritorious, and we discover nothing in the conditions of the bond that requires it to do so.
The judgment is affirmed.
Affirmed. Rehearing Denied.
Mr. Justice Benson, Mr. Justice Burnett and Mr. Justice Harris concur.